20-08950-rdd      Doc 25       Filed 05/11/20 Entered 05/11/20 08:48:21         Main Document
                                            Pg 1 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE:
                                                       Chapter 11
 TOPS HOLDING CORPORATION, et al.,
                                                       Case No. 18-22279 (RDD)
                  Debtors.
                                                       (Jointly Administered)



 ALAN D. HALPERIN, AS THE
 LITIGATION TRUSTEE FOR THE TOPS
 HOLDING LITIGATION TRUST,                             Adv. Proc. No. 20-08950 (RDD)

                  Plaintiff,

 v.

 MORGAN STANLEY INVESTMENT
 MANAGEMENT INC., et al.,

                  Defendants.



STIPULATION AND ORDER TO FURTHER EXTEND TIME TO ANSWER OR MOVE
                           TO DISMISS

       Plaintiff Alan D. Halperin, as the Litigation Trustee for the Tops Holding Litigation Trust

(“Plaintiff”) and Defendants Morgan Stanley Investment Management, Inc., Morgan Stanley

Capital Partners V U.S. Holdco LLC, HSBC Equity Partners USA, LP, HSBC Private Equity

Partners II USA LP, Turbic Inc., Begain Company Limited, Gary Matthews, Eric Kanter, Eric

Fry, Greg Josefowicz, and Stacey Rauch (“Defendants”) in the above-captioned adversary

proceeding (the “Adversary Proceeding”), by and through their respective undersigned counsel,

and subject to the Court’s approval, stipulate as follows:

       WHEREAS, on February 12, 2020, Plaintiff commenced the Adversary Proceeding by

filing the complaint (the “Complaint”) in the United States Bankruptcy Court for the Southern
20-08950-rdd       Doc 25     Filed 05/11/20 Entered 05/11/20 08:48:21           Main Document
                                           Pg 2 of 4



District of New York;

         WHEREAS, on March 12, 2020 the Court so-ordered a Stipulation and Order to Extend

Time to Answer or Move to Dismiss (ECF Doc. No. 17), extending the deadline to file motions

to dismiss or answers to the Complaint to May 14, 2020. As of March 12, Begain Company

Limited had not yet appeared in the action and was not a party to the March 12 Stipulation and

Order;

         WHEREAS, on May 4, 2020, counsel for Begain Company Limited filed a Notice of

Appearance of Counsel in the Adversary Proceeding (ECF Doc. No. 21);

         WHEREAS, to facilitate Defendants’ ability to coordinate together in responding to the

Complaint and to coordinate schedules among all Defendants, Defendants requested a short

extension of time to prepare their responses to the Complaint, and Plaintiff consented;

         NOW, THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE as follows:

1.       Defendants shall have up to and including Thursday, May 29, 2020 to move against,

answer, or otherwise respond to the Complaint;

2.       Plaintiff’s deadline to file responses to Defendants’ motions to dismiss, if any, shall be

July 17, 2020;

3.       Defendants’ deadline to file replies to Plaintiff’s responses to Defendants’ motions to

dismiss, if any, shall be August 14, 2020.

                                                      IT IS SO STIPULATED.

Dated: May 8, 2020


 By: /s/ Kyle A. Lonergan                            By: /s/ Pamela A. Miller
 Kyle A. Lonergan                                    Pamela A. Miller
 James H. Smith                                      Peter Friedman
 MCKOOL SMITH, PC                                    Daniel S. Shamah
 One Manhattan West, 50th Floor                      Patrick D. McKegney

                                                 2
20-08950-rdd     Doc 25    Filed 05/11/20 Entered 05/11/20 08:48:21             Main Document
                                        Pg 3 of 4



395 9th Avenue                                     O’MELVENY & MYERS LLP
New York, NY 10001                                 7 Times Square
Tel: (212) 402-9400                                Times Square Tower
Email: Klonergan@mckoolsmith.com                   New York, NY 10036
        jsmith@mckoolsmith.com                     Tel: (212) 326-2000
                                                   Email: pmiller@omm.com
Attorneys for Plaintiff Alan D. Halperin, as               pfriedman@omm.com
Litigation Trustee for the Tops Holding                    dshamah@omm.com
Litigation Trust                                           pmckegney@omm.com

                                                   Attorneys for Defendants Morgan Stanley
                                                   Investment Management, Inc., Morgan Stanley
                                                   Capital Partners V U.S. Holdco LLC, Gary
                                                   Matthews, Eric Kanter, and Eric Fry

                                                   By: /s/ David Massey
                                                   David Massey
                                                   RICHARDS KIBBE & ORBE LLP
                                                   200 Liberty Street
                                                   New York, NY 10281-1003
                                                   Tel: (212) 530-1809
                                                   Email: dmassey@rkollp.com

                                                   Attorneys for Defendants Greg Josefowicz and
                                                   Stacey Rauch

                                                   By: /s/ Steven R. Campbell
                                                   Steven R. Campbell
                                                   Jonathan T. Edwards
                                                   ALSTON & BIRD
                                                   90 Park Avenue, 15th Floor
                                                   New York, NY 10016
                                                   Tel: (212) 210-9429
                                                   Email: steven.campbell@alston.com
                                                           jonathan.edwards@alston.com

                                                   Attorneys for Defendant Turbic Inc.




                                               3
20-08950-rdd    Doc 25    Filed 05/11/20 Entered 05/11/20 08:48:21       Main Document
                                       Pg 4 of 4



                                              By: /s/ Daniel A. Lowenthal
                                              Daniel A. Lowenthal
                                              PATTERSON BELKNAP WEBB & TYLER
                                              LLP
                                              1133 Avenue of the America
                                              New York, NY 10036-6710
                                              Tel: (212) 336-2000
                                              Email: dalowenthal@pbwt.com

                                              Attorneys for Begain Company Limited

                                              By: /s/ Louis Smith
                                              Louis Smith
                                              Alan J. Brody
                                              GREENBERG TRAURIG, LLP
                                              500 Campus Drive, Suite 400
                                              Florham Park, New Jersey 07932
                                              Phone: (973) 360-7900
                                              Email: smithlo@gtlaw.com
                                                      brodya@gtlaw.com

                                              Attorneys for Defendants HSBC Equity
                                              Partners USA, LP and HSBC Private Equity
                                              Partners II USA LP



So Ordered:

/s/Robert D. Drain
Hon. Robert D. Drain
United States Bankruptcy Judge

Dated: May 11, 2020
      White Plains, New York




                                          4
